DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 08/23/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0098620 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “back-and-forth width” is unclear.  The claim will be interpreted as width.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2012/0240637 cited in IDS).
Regarding claim 1, Lim figures 3-6 teach a laundry apparatus comprising: 
a cabinet (10); 
a tub (30) disposed in the cabinet and configured to hold water; 
a drum (40) rotatably mounted in the tub and configured to hold laundry; 
a drive unit (70 motor) comprising a stator (50) configured to form an electromagnetic field and a rotor (60) rotatable by the electromagnetic field; 
a shaft (41 drive shaft) fixed to the drum and connected to the drive unit via a rear wall of the tub; a bearing (43) rotatably supporting the shaft; and 
a bearing housing (100) insert-molded in the tub and configured to secure the bearing, 
wherein the bearing housing comprises, 
a housing body (110) in a cylinder shape and comprising a shaft insertion hole (hole shown in the center of the bearing housing 100, 110 in figures 6 and 7) configured to secure the bearing; 
a first flange (shown in figure 6 below) in a ring shape arranged in an outer area with respect to a radial direction of the housing body; 
a plurality of first connection ribs (124a radial ribs) connecting an outer circumferential surface of the housing body to the first flange; and 
a first insertion hole (120e through-holes) disposed between the first connection ribs.[0036-38][0041-47][0050-58]

    PNG
    media_image1.png
    618
    734
    media_image1.png
    Greyscale

Regarding claim 2, Lim figure 6 teaches a longitudinal axis of each of the plurality of first connection ribs is perpendicular to a circumferential surface of the housing body.
Regarding claim 3, Lim figures 6 and 10 teach 
a stator securing portion (121a fastening hole) disposed between the first connection ribs (124a), 
wherein the first insertion hole (120e through holes) and the stator securing portion (121a) are alternately disposed between the first connection ribs along a circumference of the housing body.
Regarding claim 4, Lim figure 6 teaches the bearing housing comprises, 
a second flange (shown in figure 6 above) in a ring shape arranged in an outer area with respect to a radial direction of the first flange; 

a plurality of second insertion holes (shown in figure 6 above) disposed between the second connection ribs, and 
wherein a longitudinal axis of each of the plurality of second connection ribs is perpendicular to the circumferential surface of the housing body.
Regarding claim 5, Lim figure 6 teaches wherein one of the plurality of first connection ribs (124a) and one of the plurality of second connection ribs (124b) are disposed on a line perpendicular to the circumferential surface of the housing body.[0051]
Regarding claim 7, Lim figure 6 suggests the outer circumferential surface of the first flange forms one side of the second insertion hole, and a radial-direction center of the housing body forms a sector.
Regarding claim 8, Lim teaches the flange 120 including the first and second extensions 120a and 120b is formed to have a diameter corresponding to 2/3 of a diameter of the tub rear wall thereby reading on the diameter of the bearing housing is 60-80% of a diameter of the rear wall of the tub.[0048]
Regarding claim 9, the flange 120 provided to the second end 110b or the middle portion would unnecessarily increase the thickness of the rear wall of the tub 30 and the volume of a rear portion of the tub-motor assembly.  For that reason, the flange 120 may be provided around or extended from the first end 110a of the hub 110 adjacent to the drum 40 thereby reading on the first flange and the second flange are located behind a front end of the housing body.[0047]
Regarding claim 11, Lim figure 8 teaches each of the plurality of second connection ribs (124b) is equal to or shorter than each of the plurality of first connection ribs (124a).
Regarding claim 12, Lim figures 6 and 8 teach the bearing housing comprises, 
a third flange (shown in figure 6 above) in ring shape arranged in an outer area with respect to a radial direction of the second flange; 

a plurality of third insertion holes (shown in figure 6) disposed between the third connection ribs, 
wherein a longitudinal axis of each of the plurality of third connection ribs is perpendicular to the circumferential surface of the housing body.
Regarding claim 13, Lim figure 11 teaches a stator coupling portion (37 position groove) disposed in the rear wall of the tub and configured to couple to the stator.  Figure 4 teaches the rotor comprises: a rotor housing (62 second frame) fixed to the shaft; and a permanent magnet (63) fixed to the rotor housing and disposed in an outer area with respect to a radial direction of the stator.[0039][0062]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0240637 cited in IDS).
Regarding claim 6, Lim is silent to the width of each of the plurality of first connection ribs is narrower toward the first flange as the first connection rib extends from the housing body towards the first flange, and a width of each of the plurality of second connection ribs is narrower toward the second flange as the second connection rib extends from the first flange towards the second flange, and the width of the first connection rib is larger than the width of the second connection rib.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the widths of the plurality of first connection ribs and plurality of second ribs as Lim teaches reducing the thickness of the hub components makes the washing machine compact.[0047]
Regarding claim 10, Lim figure 6 suggests the plurality of first connection ribs is longer than each of the plurality of first connection ribs.  However, Lim is silent to the plurality of second connection ribs is longer than each of the plurality of first connection ribs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the plurality of second connection ribs such that they are longer than each of the plurality of first connection ribs as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711